Appeal from a judgment of the Supreme Court, entered in the office of the clerk of the county of Albany on April 20,1937, upon a decision of an official referee dismissing the complaint upon the merits and granting defendants judgment against the plaintiff for $109 costs. The plaintiff claimed that the defendants, while acting as her agents for the purpose of selling real estate, violated their trust and made a secret profit on the transaction. The official referee found that no agency existed and that the defendants were acting for the seller and not for the buyer and that they had not been employed by the plaintiff. The facts sustain this finding. Judgment unanimously affirmed, with costs. Present — • HE, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.